                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-3382-MEH-WJM

MATTHEW BUCK,
Plaintiff

v.

HASBRO, INC.,
Defendant




 PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
                                  CONFERRAL STATEMENT


       Pursuant to D.C.COLO.LCivR 7.1, the parties have conferred prior to the
Plaintiff’s filing of this motion.


       COMES NOW, the Plaintiff, pro se, with this motion pursuant to FRCP 15, for motion for

leave to file an amended complaint. Attached to this motion, is the amended complaint, and a

letter from Brian’s manufacturing which the Plaintiff believes addresses the case and

controversy issues asserted in the Defendant’s motion to dismiss.

       Rule 15 provides that “a party may amend its pleading [with] the court’s leave” and that

“[t]he court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a)(2). Allowing

Plaintiffs to file the Amended Complaint would serve justice and promote judicial efficiency.

Further, there would be no substantial or undue prejudice, bad faith, undue delay, or futility.

       Plaintiff believes that the additional paragraphs address the Defendant’s concerns with

the original complaint, and the substance of the Defendant’s other arguments can be addressed

in a response to what Plaintiff expects will be a renewed motion to dismiss.

       For all of these reasons, Plaintiff respectfully asks the court to grant his motion for leave

to amend, and accept the attached complaint as the new operative complaint.



DATED: February 2, 2021.


                                                                            Respectfully submitted,
                                                                               /S Matthew W Buck
                                                                                            Pro Se
                                                                                    144 W. 11th Ave
                                                                                Denver, CO 80204
                                                                                     matt@red.law
                                                                                     720-507-1884
                               CERTIFICATE OF SERVICE

        I, Matthew W Buck, hereby certify that on February 2, 2021, I served a copy of the
foregoing PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE AMENDED
COMPLAINT, and its attachments, with this court and on opposing counsel through the
court’s ECF filing system.

                                                                          /S Matthew W Buck
